Citation Nr: 0717310	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  07-14 457	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a September 
15, 2000, Board decision which denied entitlement to an 
effective date earlier than April 1, 1997, for a 40 percent 
rating for a right shoulder disability.


REPRESENTATION

Moving party represented by:  Bruce W. Ebert, Attorney at Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1943 to April 1946.

2.  On April 5, 2007, a motion for revision of a 
September 15, 2000, Board decision which denied entitlement 
to an effective date earlier than April 1, 1997, for a 
40 percent rating for a right shoulder disability based on 
clear and unmistakable error (CUE) was filed.

3.  In August 2003, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Veterans Court") 
affirmed the Board's September 15, 2000, decision which 
denied entitlement to an effective date earlier than April 1, 
1997, for a 40 percent rating for a right shoulder 
disability.


CONCLUSION OF LAW

As the Board decision challenged by the moving party was 
affirmed by the Veterans Court, the Board has no jurisdiction 
to adjudicate the merits of the motion for revision of a 
decision based on clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Veterans Court, and decisions 
on issues which have subsequently been decided by the 
Veterans Court.  38 C.F.R. § 20.1400 (2006).

In August 2003, the Veterans Court affirmed the September 15, 
2000, Board decision, which denied entitlement to an 
effective date earlier than April 1, 1997, for a 40 percent 
rating for a right shoulder disability.  See Robinson (Leo) 
v. Principi, No. 00-2141 (U.S. Vet. App. Aug. 20, 2003).  The 
Veterans Court entered judgment in December 2003.  In April 
2007, the moving party attempted to challenge, through a 
motion filed at the Board by his representative, the Board's 
September 15, 2000, decision on the basis of clear and 
unmistakable error.  However, in affirming the Board's 
September 15, 2000, decision, the Veterans Court's decision 
subsumed the challenged Board decision.  Thus, there is no 
final decision for the Board to review on the basis of clear 
and unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed.


ORDER

The motion is dismissed.



	                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



